                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

UNITED STATES OF AMERICA,
                                                                 ORDER
              Plaintiff/Defendant,
                                                                08-cr-188-bbc
                                                                15-cv-755-bbc
              v.

KENNETH R. SMITH,

              Defendant/Petitioner.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       In 2009, defendant Kenneth Smith was found guilty of knowingly and intentionally

using a minor to engage in sexually explicit conduct for the purpose of producing a visual

depiction of such conduct. Case no. 08-cr-188, dkt. #2. He entered a plea of guilty, waiving

all rights to appeal his conviction and any sentence of 240 months or less. Dkts. ##12, 13.

On June 16, 2009, he was sentenced to a term of 240 months, with a life term of supervised

release. Dkt. #20.

       More than four years later, on November 23, 2013, defendant (now in the role of a

petitioner), filed a motion for post conviction relief under 28 U.S.C. § 2255, seeking relief

from his conviction and sentence. Dkt. #23. The motion was docketed under both case No.

08-cr-188 and case No. 15-cv-755-bbc and denied on November 30, 2015, on several

grounds: (1) petitioner had no basis to challenge the legality of the provision in18 U.S.C.

§ 2251(a) prohibiting the production of a visual depiction of sexually explicit conduct

                                             1
involving a minor; the provision had been upheld on many occasions; (2) contrary to

petitioner’s arguments, the government does have jurisdiction to regulate acts of intrastate

violence; (3) petitioner waited to file his motion long past the statutory time for bringing

such a motion; and (4) at his sentencing, petitioner chose to give up any right he would have

had to challenge his sentence in return for a lower sentence. Dkt. #24, case no. 08-cr-188.

       Undeterred, in February 2016, petitioner filed three motions in case no. 15-cv-755:

one seeking reconsideration of the order denying his motion to vacate his sentence (dkt. #9);

one seeking to petition the court to supplement his motion to vacate (dkt. #10); and one

seeking clarification and reconsideration (dkt. #12). The first two were denied in a written

order entered on February 23, 2016, in which petitioner was warned that it he filed any

more motions, it was likely that no explanation would be given for the denial. Dkt. #11.

(Although a copy of that order was not filed in case no. 08-cr-188, I will direct the clerk of

court to add it to that case now.)

       At present, it does not appear that defendant/petitioner has any basis on which to

challenge his sentence. As recently as July 2019, the Court of Appeals for the Seventh

Circuit considered and denied an attempt by defendant/petitioner to file a successive

collateral attack on case no. 08-cr-188, relying on a new decision by the Supreme Court in

Garza v. Idaho, 139 S. Ct. 738 (2019). The court held that although 28 U.S.C. §

2255(h)(2) allows the filing of a successive collateral attack under 28 U.S.C. § 2255(h)(2),

to enforce “a new rule of constitutional law made retroactive to cases on collateral review by

the Supreme Court, that was previously unavailable,” the holding had no applicability to



                                              2
defendant/petitioner. Smith v. U.S., No. 19-2063.

       Unless and until the law changes to permit defendant/petitioner to file a successive

collateral attack under 28 U.S.C. § 2255(h)(2), any documents, including motions, that

defendant/petitioner files in 08-cr-188 or in 15-cv-755 will be added to his court file, but not

acknowledged or docketed.



                                           ORDER

       IT IS ORDERED that defendant/petitioner’s motion for reconsideration of the order

denying (1) his motion to vacate his sentence (dkt. #9); (2) his petition to the court to

supplement his motion to vacate (dkt. #10); and (3) his motion seeking clarification and

reconsideration (dkt. #12), is DENIED.

       Entered this 24th day of February, 2020.

                                            BY THE COURT:


                                            /s/
                                            __________________________________
                                            BARBARA B. CRABB
                                            District Judge




                                               3
